1/8/2021           Case 2:17-cv-10721-JTM-JVM
                                         Attorney forDocument
                                                     accused killer in327-3
                                                                       Will Smith Filed
                                                                                  death to01/12/21
                                                                                          stay on case Page 1 of 2



                                                                                                               Share           


   NOWCAST                                                                                                 Watch on Demand       




                                                                                                                                     


        DAILY CORONAVIRUS UPDATES BY EMAIL                                                                                       
        Receive daily coronavirus & public health news straight to your inbox.


           Your Email Address                                                                                           SUBMIT


        Privacy Notice



       Attorney for accused killer in Will Smith death to stay on
                                 case


                                                      Updated: 4:46 PM CDT Apr 13, 2016                                          1
                                                                                                       Infinite Scroll Enabled


https://www.wdsu.com/article/attorney-for-accused-killer-in-will-smith-death-to-stay-on-case/3386405                                 1/14
1/8/2021           Case 2:17-cv-10721-JTM-JVM
                                         Attorney forDocument
                                                     accused killer in327-3
                                                                       Will Smith Filed
                                                                                  death to01/12/21
                                                                                          stay on case Page 2 of 2



                                                           Travers Mackel                           Share        
                                                                    Anchor/Reporter


   NEW ORLEANS — Cardell Hayes' high-profile defense attorney will stay on the case until it's
   over.

   Hayes' attorney, John Fuller, told WDSU News he has chosen not to accept an appointment by
   the Louisiana Supreme Court to serve as an interim judge in Orleans Parish.


   PDF: John Fuller letter to court

   That decision allows Fuller, who has represented accused killer Cardell Hayes since hours after
   the shooting, to continue representing his client.


   Related: Will Smith's father says he can forgive accused killer, but won't forget what
   happened

   The New Orleans Police Department arrested Hayes on Sunday in the fatal shooting of former
   New Orleans Saints defensive end Will Smith. The NOPD said Hayes opened fire on Smith,
   shooting and killing the 34-year old in the Lower Garden District after an argument following a
   minor crash.

   Fuller has maintained that his client was not the aggressor in the case and is not guilty of
   second-degree murder.


   Related: Attorney: Racquel Smith was shot first; gunman who shot Will Smith had no
   remorse

   Fuller was appointed by the state's high court last month to fill the seat vacated by former
   Judge Frank Marullo, who was removed last year due to his age.

   If he had accepted the appointment, Fuller would have sat as judge, starting in early May and
   remained on the bench until November or December.


https://www.wdsu.com/article/attorney-for-accused-killer-in-will-smith-death-to-stay-on-case/3386405                     2/14
